Exhibit 10.12

 

AGREEMENT

 

This AGREEMENT (this “Agreement”) is made as of this 28th day of October, 2019
by and between Cornix LLC (“Buyer”) and Chardan Healthcare Acquisition Corp.
(“CHAC”).

 

WHEREAS, CHAC was organized for the purpose of acquiring, through a merger,
capital stock exchange, asset acquisition or other similar business combination,
an operating business; and

 

WHEREAS, CHAC has entered into that certain Merger Agreement, dated as of July
16, 2019 by and among CHAC, BiomX Ltd., CHAC Merger Sub Ltd., and Shareholder
Representative Services LLC.

 

NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which is hereby acknowledged, the parties hereto hereby agree as follows:

 

ARTICLE I

Purchase and sale

 

Section 1.01 Buyer hereby agrees with CHAC to purchase $300,000 of shares (the
“Shares”) of CHAC’s common stock in the public markets or in privately
negotiated transactions no later than the-three month anniversary after this
Agreement is disclosed publicly by CHAC. Buyer will furnish to CHAC trade
confirmations (or such other documentation as is reasonably satisfactory to
CHAC) to evidence the purchase of the Shares.

 

Section 1.02 In respect of the Shares, Buyer agrees that it will not (1) offer
for sale, sell, pledge, grant any option to purchase or otherwise dispose of
(collectively, a “Disposition”) any Shares for a period commencing on the date
hereof and ending on the termination date of the Agreement, inclusive (the
“Lock-Up Period”), (2) exercise or seek to exercise or effectuate in any manner
any rights of any nature that Buyer has or may have hereafter to require the
Company to register under the Act the undersigned’s sale, transfer or other
disposition of any of the Shares, or (3) engage, directly or indirectly
(including through any entity deemed to be an “affiliate” of Buyer under the
Securities Act of 1933, as amended, or the Securities Exchange Act of 1934, as
amended (the “Exchange Act”)) in any hedging, collar (whether or not for any
consideration) or other transaction that is designed to or reasonably expected
to lead or result in a Disposition of Shares during the Lock-Up Period, even if
such Shares would be disposed of by someone other than such holder, and such
prohibited hedging or other transactions would include any short sale or any
purchase, sale or grant of any right (including any put or call option or
reversal or cancellation thereof) with respect to any Shares or with respect to
any security (other than a broad-based market basket or index) that includes,
relates to or derives any significant part of its value from Shares.

 

 

 

 

Section 1.03 The execution and delivery of this Agreement and performance in
accordance with the terms of this Agreement have been duly authorized on Buyer’s
behalf by all necessary action, Buyer’s entry into this Agreement and the
performance of its obligations hereunder will not in any way be limited by any
provision of Buyer’s formation and operating agreements or by any other legal,
contractual, regulatory or other restrictions to which such entry and
performance may be subject. Buyer has made all notifications and obtained all
consents, approvals and authorizations required by its formation and operating
agreements, the law or any other applicable regulations for or in connection
with this Agreement. The purchase of the Shares does not conflict with, result
in a breach or violation of, or constitute a default under: (A) any agreement or
instrument to which Buyer is a party or by which Buyer or any of its properties
or assets is bound; (B) any statute, rule or regulation applicable to, or any
order of any court or governmental agency with jurisdiction over Buyer or its
assets or properties; and (C) any policy of Buyer or other internal rules or
regulations applicable to Buyer, including, but not limited to, Counterparty’s
window, blackout or other similar policy. Buyer is not aware of any material
non-public information (within the meaning of Rule 10b5-1 under the Exchange
Act) concerning CHAC and the entry into and performance by it of its obligations
under this Agreement does not and will not constitute a violation by it or any
of its affiliates of applicable law or regulation prohibiting “insider trading.”
Neither Buyer nor any person acting on Buyer’s behalf has engaged in any
behavior which is designed to cause, has caused, or might reasonably be expected
to cause, manipulation of the price of any security of CHAC and it is not
entering into this Agreement to create actual or apparent trading activity in
any Shares (or any security convertible into or exchangeable for any shares of
CHAC’s capital stock) or to raise or depress or otherwise manipulate the price
of any shares of common stock of CHAC (or any security convertible into or
exchangeable for any shares of common stock of CHAC) or otherwise in violation
of the Exchange Act.

 

ARTICLE II

Miscellaneous

 

Section 2.01 Termination. This Agreement shall terminate on the earlier of (i)
the six month anniversary of the last purchase date of Shares, and (ii) the date
that the per share closing price of CHAC’s common stock has been in excess
$15.00 per share for three consecutive trading days.

 

Section 2.02 Counterparts; Facsimile. This Agreement may be executed in any
number of counterparts, each of which when so executed shall be deemed to be an
original and all of which taken together shall constitute one and the same
instrument. This Agreement or any counterpart may be executed via facsimile
transmission, and any such executed facsimile copy shall be treated as an
original.

 

Section 2.03 Governing Law. This Agreement shall for all purposes be deemed to
be made under and shall be construed in accordance with the laws of New York.
Each of the parties hereby agrees that any action, proceeding or claim against
it arising out of or relating in any way to this Agreement shall, to the fullest
extent applicable, be brought and enforced first in the Southern District of New
York, then to such other court in the State of New York as appropriate and
irrevocably submits to such jurisdiction, which jurisdiction shall be exclusive.
Each of the parties hereby waives any objection to such exclusive jurisdiction
and that such courts represent an inconvenient forum.

 

2

 

  

Section 2.04 Remedies Cumulative. Each of the parties hereto acknowledges and
agrees that, in the event of any breach of any covenant or agreement contained
in this Agreement by the other party, money damages may be inadequate with
respect to any such breach and the non-breaching party may have no adequate
remedy at law. It is accordingly agreed that each of the parties hereto shall be
entitled, in addition to any other remedy to which they may be entitled at law
or in equity, to seek injunctive relief and/or to compel specific performance to
prevent breaches by the other party hereto of any covenant or agreement of such
other party contained in this Agreement.

 

Section 2.05 Severability. If any term, provision or covenant of this Agreement
is held by a court of competent jurisdiction or other authority to be invalid,
void or unenforceable, the remainder of the terms, provisions and covenants of
this Agreement shall remain in full force and effect and shall in no way be
affected, impaired or invalidated

 

Section 2.06 Binding Effect; Assignment. This Agreement shall be binding upon
and inure to the benefit of the parties hereto and their respective legal
representatives, successors and permitted assigns.

 

Section 2.07 Headings. The descriptive headings of the Sections hereof are
inserted for convenience only and do not constitute a part of this Agreement.

 

Section 2.08 Entire Agreement; Changes in Writing. This Agreement constitutes
the entire agreement among the parties hereto and supersedes and cancels any
prior agreements, representations and warranties, whether oral or written, among
the parties hereto relating to the transaction contemplated hereby. Neither this
Agreement nor any provision hereof may be changed or amended orally, but only by
an agreement in writing signed by the other party hereto.

 



3

 

 

IN WITNESS WHEREOF, the undersigned have executed this Agreement as of the date
set forth on the first page of this Agreement.

 

  CORNIX LLC         By: /s/ Steven Urbach   Name: Steven Urbach   Title:
President         CHARDAN HEALTHCARE ACQUISITION CORP.         By: /s/ Jonas
Grossman   Name:   Jonas Grossman   Title: Member

 

 

4

 

